DETAILED ACTION
1.	This office action is in response to the amendment filed on 01/18/2022. 
2.	Claims 1-11 are currently pending and have been considered below.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Response to Arguments
4.          Applicant's arguments filed on 01/18/2022 have been fully considered but they are not persuasive. 

a)      In regard to 101 rejection, the Applicant has provided arguments, “…at least the added claim features…recite an improvement in the functioning of a computer or an improvement to the technical field of analyzing the quality of a manufacturing process of the manufactured product..”, (pages 9-11). 


a)	In Response, the Examiner respectfully disagrees. Regarding independent  Claim 1, we recognize that the limitations “acquire time series of observation values of an analysis subject device as an objective time series and a plurality of explanatory time series; identify a first explanatory time series among the plurality of explanatory time series; calculate a prediction value of the objective time series calculated based on a value of the first explanatory time series; generate a difference time series between a value of an the objective time series and the prediction value of the objective time series; calculate an influence degree of each of one or more second explanatory time series on a value change of the difference time series, wherein the one or more second explanatory time series are among the plurality of explanatory time series excluding the first explanatory time series; extract a candidate of an explanatory time series influencing a value change of the objective time series from the one or more second explanatory time series, based on the influence degree of each of the one or more second explanatory time series”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
 	Beyond the abstract idea, we next look at additional elements that can be   considered to integrate the abstract idea into a practical application. In particular, the claim recites “a memory storing instructions; one or more processors, and output the extracted candidate”, but said limitations are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Mizoguchi et al. WO2015136586 (hereinafter, Mizoguchi), (abstract, page 6), and Tamaki et al. US 20060047454 (hereinafter, Tamaki), ([0083], [0107]-[0109]), both show that a memory storing instructions; one or more processors, and output the extracted candidate are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. As such, the claim(s) as a whole does/do not amount to significantly more than the abstract idea itself.
As discussed above with respect to integration of the abstract idea into a practical application, the combination of these additional elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible. Therefore, the 101 rejection is maintained.


Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 An analysis system comprising: 
 	a memory storing instructions; and 
 	one or more processors configured to execute the instructions to: 
 	acquire time series of observation values of an analysis subject device as an objective time series and a plurality of explanatory time series; 
 	identify a first explanatory time series among the plurality of explanatory time series; 
 	calculate a prediction value of the objective time series calculated based on a value of the first explanatory time series;
 	 generate a difference time series between a value of an the objective time series and the prediction value of the objective time series;
 	calculate an influence degree of each of one or more second explanatory time series on a value change of the difference time series, wherein the one or more second explanatory time series are among the plurality of explanatory time series excluding the first explanatory time series; 
 	extract a candidate of an explanatory time series influencing a value change of the objective time series from the one or more second explanatory time series, based on the influence degree of each of the one or more second explanatory time series; and 
 	output the extracted candidate.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “acquire time series of observation values of an analysis subject device as an objective time series and a plurality of explanatory time series; identify a first explanatory time series among the plurality of explanatory time series; calculate a prediction value of the objective time series calculated based on a value of the first explanatory time series; generate a difference time series between a value of an the objective time series and the prediction value of the objective time series; calculate an influence degree of each of one or more second explanatory time series on a value change of the difference time series, wherein the one or more second explanatory time series are among the plurality of explanatory time series excluding the first explanatory time series; extract a candidate of an explanatory time series influencing a value change of the objective time series from the one or more second explanatory time series, based on the influence degree of each of the one or more second explanatory time series”, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a memory storing instructions; one or more processors, and 
output the extracted candidate which are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a memory storing instructions; and one or more processors, and output the extracted candidate are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2 and 7, add the additional element “output the extracted candidate to a control device of the analysis subject device.” However, this limitation is 
recited in a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components, and which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. The claims are not patent eligible.
Dependent claims 3-5, and 8-11, add further details of the identified abstract idea.  The claims are not patent eligible.
Independent claims 6 and 10, are rejected with the same rational as in claim 1.  


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al. WO2015136586 (hereinafter, Mizoguchi), in view of Tamaki US 2006/0047454 (hereinafter, Tamaki).

9.  	Regarding claim 1, Mizoguchi discloses an analysis system comprising: 
 	a memory storing instructions; and one or more processors configured to execute the instructions to: 
 	acquire time series of observation values of an analysis subject device as an objective time series and a plurality of explanatory time series; identify a first explanatory time series among the plurality of explanatory time series (pages 8-11:  m is the number of explanatory time series from which the feature time series is generated), 
 	calculate an influence degree of each of the one or more second explanatory time series on a value change of the difference time series, wherein the one or more second explanatory time series are among the plurality of explanatory time series excluding the first explanatory time series (pages 6, 10-12, 14: extraction unit 1021 selects one explanation time series stored in the explanation time series…calculates the influence degree of the explanation time series based on the information of the explanation time series which is the extraction source of the feature amount. The explanation time series influence degree calculation unit stores the calculated explanation time series influence degree in the explanation time series influence degree storage unit….calculates a plurality of influence degrees for one feature time series by using a plurality of multivariate analysis methods);
 	extract a candidate of an explanatory time series influencing a value change of the objective time series from the one or more second explanatory time series, based on an influence degree of each of the one or more second explanatory time series, (pages 6, 12, 14: extraction unit 1021 selects one explanation time series stored in the explanation time series…extraction unit 1021 extracts a feature amount from a partial time series within the range of a window having a predetermined time width, which is a part of the explanation time series, and the feature conversion unit 1022 is a feature extraction unit…shifts the window from the start time to the end time of the explanation time series by a predetermined number of time points to extract the feature amount at each position, and when the window reaches the end time, the obtained feature amount is used as the feature time series. May be converted to With such a configuration, the factor analyzer can extract the feature amount from the partial time series cut out by the window and convert the extracted feature amount into the time series), and output the extracted candidate (pages 12-14).
	Mizoguchi does not disclose:
 	calculate a prediction value of the objective time series calculated based on a value of the first explanatory time series; generate a difference time series between a value of an the objective time series and the prediction value of the objective time series.  
 	However, Tamaki discloses:
 	 calculate a prediction value of the objective time series calculated based on a value of the first explanatory time series; generate a difference time series between a value of an the objective time series and the prediction value of the objective time series ([0084]-[0087], [0228], [0239], Figs. 2, 44).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mizoguchi to use calculate a prediction value of the objective time series calculated based on a value of the first explanatory time series; generate a difference time series between a value of an the objective time series and the prediction value of the objective time series as taught by Tamaki. The motivation for doing so would have been in order analyze product quality accurately (Tamaki, [0084]).

10.	Regarding claims 6 and 10, the claims are rejected with the same rationale as in claim 1. 

11.	Regarding claims 2 and 7, Mizoguchi in view of Tamaki disclose the analysis system according to claims 1 and 6, as disclosed above. 
 	Mizoguchi further discloses output the extracted candidate to control device of the analysis subject device (pages 3 and 8).

12.	Regarding claims 3 and 8, Mizoguchi in view of Tamaki disclose the analysis system according to claims 1 and 6, as disclosed above. 
 	Mizoguchi further discloses wherein the one or more processors are configured to execute the instructions to: when identifying the first explanatory time series, identify, as the first explanatory time series, an explanatory time series that influences a value change of the objective time series, and that is not influenced by a value change of the objective time series, among the plurality of explanatory time series (page 11: explanatory time series data that is a factor analyzer that identifies the explanatory time series involved in the change factor of the target time series and requires appropriate preprocessing, and the explanatory time series that is explained by the explanatory time series data. , It is possible to provide not only the explanation time series, which is a factor strongly related to the value change of the target time series, but also the preprocessing information suitable for the analysis at the time of identification. The reason is that as many types of features as possible are extracted from the explanation time series to prepare many pretreatment candidates, and the value of the objective variable changes by calculating the degree of influence by multiple multivariate analysis methods). See also Tamaki ([0084]-[0087]).

13.	Regarding claims 4 and 9, Mizoguchi in view of Tamaki disclose the analysis system according to claims 3 and 8, as disclosed above. 
 	Mizoguchi further discloses wherein the one or more processors are configured to execute the instructions to: when identifying the first explanatory time series, extract one or more candidates of the first explanatory time series from among the plurality of explanatory time series, based on an influence degree of each of the plurality of explanatory time series on a value change of the objective time series, and identify the first explanatory time series from the one or more candidates of the first explanatory time series, based on a value change of each of the one or more candidates of the first explanatory time series resulting from a value change of the objective time series (page 14: extraction unit 1021 extracts a feature amount from a partial time series within the range of a window having a predetermined time width, which is a part of the explanation time series, and the feature conversion unit 1022 is a feature extraction unit…shifts the window from the start time to the end time of the explanation time series by a predetermined number of time points to extract the feature amount at each position, and when the window reaches the end time, the obtained feature amount is used as the feature time series. May be converted to With such a configuration, the factor analyzer can extract the feature amount from the partial time series cut out by the window and convert the extracted feature amount into the time series). See also Tamaki ([0017], [0024], [0093]).

14.	Regarding claim 5, Mizoguchi in view of Tamaki disclose the analysis system according to claim 1, as disclosed above. 
 	Mizoguchi does not disclose:
 	wherein the one or more processors are configured to further execute the instructions to: generate a prediction formula for predicting a value of the objective time series from a value of the first explanatory time series, wherein, when generating a difference time series, generate a difference time series between a value of the objective time series, and a prediction value of the objective time series calculated by substituting a value of the first explanatory time series for the prediction formula.  
 	However, Tamaki discloses:
 	 wherein the one or more processors are configured to further execute the instructions to: generate a prediction formula for predicting a value of the objective time series from a value of the first explanatory time series, wherein, when generating a difference time series, generate a difference time series between a value of the objective time series, and a prediction value of the objective time series calculated by substituting a value of the first explanatory time series for the prediction formula ([0084]-[0087], [0228], [0239], Figs. 2, 44).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mizoguchi to use wherein the one or more processors are configured to further execute the instructions to: generate a prediction formula for predicting a value of the objective time series from a value of the first explanatory time series, wherein, when generating a difference time series, generate a difference time series between a value of the objective time series, and a prediction value of the objective time series calculated by substituting a value of the first explanatory time series for the prediction formula as taught by Tamaki. The motivation for doing so would have been in order analyze the product quality accurately (Tamaki, [0084]).

15.	Regarding claim 11, Mizoguchi in view of Tamaki disclose the analysis system according to claim 1, as disclosed above. 
 	Mizoguchi further discloses the observation values of the analysis subject are time series of a quality index or a manufacturing condition of a manufactured product (pages 8 and 11),
 	wherein the quality index includes one of conductivity of the manufactured product, water resistance of the manufactured product, heat resistance of the manufactured product, or a product condition indicating whether the manufactured product normally operates (pages 3, 8, and 11), and
 	wherein the manufacturing condition includes one of temperature, pressure, a gas flow volume, voltage, a property of a material, an amount or ratio of a material, an operation status indicating whether a specific operation is performed, atmospheric temperature, atmospheric pressure, or weather (pages 5 and 8).

Conclusion
16.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/					
Examiner, Art Unit 2864